Citation Nr: 1013162	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08 21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
December 1954.  He died in April 2007.  The appellant is his 
widow.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran had a claim for entitlement to service 
connection for bilateral hearing loss disability pending at 
the time of his death in April 2007.  

2.  The Veteran had a claim for entitlement to service 
connection for tinnitus pending at the time of his death in 
April 2007.  

3.  The Veteran's widow, the appellant, filed a claim for 
accrued benefits within one year of the Veteran's death.

4.  The competent evidence of record at the time of the 
Veteran's death does not establish that the Veteran's 
bilateral hearing loss disability was causally related to 
active service.

5.  The competent evidence of record at the time of the 
Veteran's death does not establish that the Veteran's 
tinnitus was causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to accrued 
benefits based on a pending claim of entitlement to service 
connection for bilateral hearing loss disability have not 
been met. 38 U.S.C.A. §§ 1110, 1155, 5107, 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385. 3.1000 
(2009).

2.  The criteria for establishing entitlement to accrued 
benefits based on a pending claim of entitlement to service 
connection for tinnitus have not been met. 38 U.S.C.A. §§ 
1110, 1155, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, it will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In correspondence to the appellant in September 2007, VA 
informed the appellant of what evidence was required to 
substantiate the claims.  The correspondence did not notify 
the appellant that a disability rating and effective date 
would be assigned, in the event of award of the benefits 
sought, as required by the Court in Dingess/Hartman.  The 
Board finds that this deficiency is not prejudicial to the 
appellant.  Due to the Board's finding that the 
preponderance of the evidence is against findings of 
service-connection, no effective date or disability rating 
will be assigned, therefore, the appellant cannot have been 
prejudiced.  In order for the court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).
  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case, with the exception of the Dingess 
notice was completed prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of the claims, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
VA and private audiological records, and the statements of 
the Veteran, and others, in support of the claims.  The 
Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record with regard to the 
appellant's claim.  The Board has also perused the medical 
records for references to additional treatment reports not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the appellant's 
claims for which VA has a duty to attempt to obtain.  

A November 2005 report from the National Personnel Records 
Center (NPRC) indicates that it could not identify any 
records for the Veteran.  The claims file also contains a 
November 2005 VA formal finding on the unavailability of 
service records.  A November 2005 VA letter to the Veteran 
informed him that it did not have his STRs and requested 
that he submit any STRs.  No STRs have been received by VA.  
In his claims for entitlement to service connection for 
bilateral hearing loss disability and tinnitus, the Veteran 
noted that he had been in the National Guard for five years; 
however, he did not provide the specific state or any dates 
of any such service.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  In this regard, the Board notes that in a claim 
for accrued benefits, adjudication is based on evidence in 
the claims file at the date of the Veteran's death.  
38 C.F.R. § 3.1000.

Legal criteria

Upon the death of a Veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid, 
may be paid to certain parties. 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  Applications for accrued benefits must 
be filed within one year after the date of death. 38 
U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the Veteran's claims, as it 
is based upon a separate statutory entitlement of the 
survivor for which an application must be filed in order to 
receive benefits, it is at the same time derivative of the 
Veteran's claims, in that the claimant's entitlement is 
based upon the Veteran's entitlement. Zevalkink v. Brown, 6 
Vet. App. 483 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).

Service connection is warranted if it is shown that a 
Veteran has a disability resulting from an injury incurred 
or a disease contracted in active service or for aggravation 
of a pre-existing injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).


Analysis

The Board has reviewed all of the evidence in the 
appellant's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claims.

At the time of his death in April 2007, the Veteran had 
claims pending for entitlement to service connection for 
bilateral hearing loss disability and tinnitus.  The 
appellant filed a timely claim for accrued benefits based on 
the Veteran's pending claims, in July 2007, within one year 
of the Veteran's April 2007 death. 38 C.F.R. § 3.1000(c).

Bilateral Hearing Loss Disability

Prior to his death, the Veteran averred that he had 
bilateral hearing loss as a result of active service.  The 
first element of a claim for service connection is that 
there must be evidence of a current disability. 

The evidence of record includes a January 2001 private 
audiological record.  The record provides a graph of the 
Veteran's hearing condition.  The audiologist did not, 
however, provide specific numerical readings at the 
different threshold levels or provide speech recognition 
scores using the Maryland CNC Test.  The Board notes that 
only competent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its 
own unsubstantiated medical conclusions. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is unable 
to interpret audiograms which are presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).  Therefore, the January 2001 VA record does not 
provide evidence that the Veteran has bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  In 
addition, although, correspondence received by VA in August 
2005 indicates that the Veteran has worn hearing aids since 
1979, it does not provide evidence that the Veteran had a 
hearing loss disability for VA purposes.  

A December 2005 VA audiological evaluation report revealed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
90
95
110
LEFT
75
85
90
95
105

The word recognition score was 64 percent for the right ear 
and 48 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the December 2005 VA 
audiological evaluation report reflects that the Veteran 
does have current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The examiner did not provide 
an etiology of the Veteran's hearing loss disability.  A 
March 2006 audiological record reflects a diagnosis of 
sensorineural hearing loss, combined types.  It did not 
provide an etiology of the Veteran's hearing loss 
disability.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that he worked with weapons in 
basic training in 1953.  The Veteran's exposure to acoustic 
trauma, to that extent, in service is conceded as consistent 
with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board finds the third 
requirement for service connection has not been met.  

There is no competent clinical evidence of record which 
causally relates the Veteran's hearing loss disability to 
active service.  Neither the VA records, nor the private 
records, provide any opinion as to the etiology of the 
Veteran's hearing loss disability.  

The Board acknowledges the lay statements in the claims 
file.  The statement by the Veteran's daughter, S.R., 
reflects that she was born in approximately 1960.  As noted 
above, the Veteran separated from active service in December 
1954.  Thus, the Veteran had been separated from service for 
approximately five years before S.R.'s birth.  Although, 
S.R. is competent to report what she observed, she is not 
competent to report as to the Veteran's hearing acuity 
within his first five years after separation from service.  
Moreover, the evidence of record does not reflect that she 
possesses the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As 
such, her lay opinion does not constitute competent evidence 
and lacks probative value. Espiritu, supra.

The Veteran's son, N.C., noted that for his entire life, he 
has heard the story about how his father's hearing loss is 
related to service.  However, as with S.R., the evidence 
does not reflect that he possesses the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  Moreover, he is only reported what he 
has been told by another person as to the etiology of the 
Veteran's hearing loss.

A statement by the Veteran's cousin, F.C., reflects that he 
and the Veteran served in the Army for four months, and that 
the Veteran did not have hearing problems at that time.  
F.C. also notes that after the Veteran's "return from 
service, when I met him, he had a severe hearing problem."  
F.C. does not provide any dates as to when he noticed that 
the Veteran had a severe hearing problem.  

The evidence of record reflects that the Veteran first began 
wearing hearing aids in 1979; this is 25 years after 
separation from service.  In the Veteran's claim form 
received in August 2005, the Veteran averred that this 
hearing loss began in 1979.  Moreover, he has averred that 
he was in the National Guard for approximately five years.  
The Board finds it reasonable, that if the Veteran had had 
hearing loss since service, he would not have been accepted, 
or served for five years, in the National Guard.  The record 
does not establish that the Veteran has had a hearing loss 
disability since service. 

The Board acknowledges that the claims file does not contain 
any STRs.  When records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit 
of doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Russo v. Brown, 9 
Vet, App. 46, 51 (1996).  See also O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  However, the threshold for allowance 
of a claim is not lowered and the need for probative medical 
nexus evidence causally relating the current disability at 
issue to service is not eliminated; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996). 
 
In the absence of demonstration of continuity of 
symptomatology, by competent clinical or credible lay 
opinion, relating the current bilateral hearing loss 
disability to service, such initial demonstration is too 
remote from service to be reasonably related to service. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  To the 
extent the lay opinions of record assert knowledge of 
continuity of symptomatology since service, the Board finds 
that such statements are less than credible.  In contrast to 
such assertions, in his claim for VA benefits received in 
August 2005, the Veteran reported an observation of hearing 
loss since 1979, years after service.  In this regard, the 
Board notes that the Veteran was competent to report his 
observations as to the onset of decreased hearing ability.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable, and service 
connection for bilateral hearing loss disability is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Therefore, entitlement to 
accrued benefits based on a pending claim of entitlement to 
service connection for bilateral hearing loss disability is 
not warranted.

Tinnitus

Private medical correspondence from Dr. J.U., dated in 
November 2005, reflects that the Veteran had had tinnitus 
for 15 years or more; thus, putting the onset date at 1990 
or prior.  This is still 36 years after separation from 
service.  There is no evidence of record, and the Veteran 
did not aver, that he had tinnitus at an earlier date.  
There is no competent clinical opinion relating the 
Veteran's tinnitus to active service.  In the absence of 
demonstration of continuity of symptomatology, by competent 
clinical or credible lay opinion relating the Veteran's 
tinnitus to service, such initial demonstration more than 36 
years after service is too remote from service to be 
reasonably related to service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable, and service connection for tinnitus is 
not warranted.  Gilbert, supra.  Therefore, entitlement to 
accrued benefits based on a pending claim of entitlement to 
service connection for tinnitus, is not warranted.




ORDER

1.  Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to accrued benefits based on a pending claim 
of entitlement to service connection for tinnitus.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


